Title: To James Madison from John O. Lay, 20 May 1825
From: Lay, John O.
To: Madison, James


        
          
            Dear Sir
            Richmond 20th. May 1825.
          
          I have the pleasure to enclose you Sales of 8 Hhds. Tobacco & also a Receipt for the nett proceeds amounting to $787.56 which is deposited in the Farmers Bank of Va. subject to your order.
          The Sales were made each Hhd. separately as requested by Mr. Eddins, neither the prices or quality equal my anticipations but the sales in proportion to the quality were certainly equal, and said by some good judges to be superior to any other crop sold at the Ware House this season. My wish was to have obtained $10. round for which I offered it privately.
          The whole was very dry (more so than was necessary) and sweet but I would suggest to Mr. Eddins the advantage you would derive from

assorting it differently say to make at least three grades, the first to be only of the best of the crop without intermixing any of the inferior, in this way one third or one half the crop would reach the highest prices and the difference in the inferior would result in a better average. The uncommon dry order of your Tobacco made it weigh light. It would bear putting in higher order but care should be taken not to go upon the other extreme. It is impossible for even the most experienced Tobacco makers at all times to understand what will suit our market for which reason I take the liberty of making such remarks as I suppose may be beneficial to the manager. In the present state of this market the best qualities are most sought after even at a disproportionate price. Yours Very Respy
          
            Jno. O. Lay
          
        
        
          [Enclosure]
          Sales made for account of Col. James Madison of 8 Hhds. Tobacco.
          1825.
          
            
              May
              18
              Sold Gray & Pankey (One break good the other inferior.)
              
            
            
              ”
              ”
              1 Hhd. #1. 1250 = 139 = 1111 @ $10.35
              114.98
            
            
              ”
              ”
              Kerr & Caskey (more uniform than No. 1.)
              
            
            
              ”
              ”
              1 Hhd. #2. 1220 = 135 = 1085 @ $12.25
              132.91
            
            
              
              
              R. & T. Gwathney (a considerable mixture of indiffert.)
              
            
            
              ”
              ”
              1 Hhd. #3. 1220 = 135 = 1085 @ 9.05
              98.19
            
            
              ”
              ”
              Gray & Pankey (broke better than No. 3 and very sweet.)
              
            
            
              ”
              ”
              1 Hhd. #4. 1260 = 135 = 1125 @ 10.05
              113.06
            
            
              
              
              Gray & Pankey (similar to No. 4.)
              
            
            
              ”
              ”
              1 Hhd. #5. 1315 = 135 = 1180 @ 10.—
              118.—
            
            
              ”
              ”
              Kerr & Caskey (sweet but wanting length & substance.)
              
            
            
              ”
              ”
              1 Hhd. #6. 1260 = 135 = 1125 @ 8.05
              90.56
            
            
              ”
              ”
              T. Rutherford & Son (much like No. 6.)
              
            
            
              ”
              ”
              1 Hhd. #7. 1200 = 142 = 1058 @ 7.55
              79.87
            
            
              ”
              ”
              John Jones (the break of this much inferior to the others.)
              
            
            
              ”
              ”
              1 Hhd. #8. 1190 = 138 = 1052 @ 6.50
              68.38
            
            
              
              
              
              $815.95
            
          
          Charges.
            
            
              Paid at Ware House $1. per Hhd.
              $8.
              
            
            
              Commissions 2½ pCt.
              20.39
                
              28.39
            
            
              
              = Nett Proceeds.
              
              $787.56
            
          
          
            E. E. Richmond 20th. May 1825.
            Jno. O. Lay
          
        
      